                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION

UNITED STATES OF AMERICA                          CRIMINAL ACTION NO. 19-00061-01

VERSUS                                            JUDGE S. MAURICE HICKS, JR.

GLENN FRIERSON (01)                               MAGISTRATE JUDGE HORNSBY

                                          ORDER

        The Report and Recommendation of the Magistrate Judge having been

considered, and the parties having waived their objections thereto;

        IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant’s guilty

plea is accepted, and the court hereby adjudges Defendant guilty of the offenses charged

in Counts 1 and 2 of the Bill of Information.

        THUS DONE AND SIGNED, in Shreveport, Louisiana, this 19th day of August,

2019.
